Title: From John Adams to Thomas Jefferson, 26 January 1813
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy January 26. 1813

I thank you for your rich present of Dec. 28th. The Pettifogger of Furnivals Inn, or of Cliffords Inn, scarcely deserves the pains you have taken to enquire into his Biography. My Curiosity is selfish, personal and local. The Character of the Miscreant, however, is not wholly contemptible. It marks the Complextion of the Age in which he lived. How many Such Characters could you, and I enumerate, who in our times have had a Similar influence on Society!
The fellow was not wholly destitute of Learning, Tho’ all he had was not worth much. I promised you Some more Samples of his Erudition. His 2. Chapter is “Of the original of the Natives” Moreton, Nathaniel, the Ancestor of Our, Perez, the Husband of Philenia was mistaken. It was not in 1625 but 1622 that Wollaston and Tom. Moreton arrived. All our History and Traditions conspire to confirm the Assertion of the latter in this Chapter, that he arrived in 1622. After a Philipic against the Puritans and a Panegiric, on the Indians, he enquires whence the latter proceeded? He finds that they Use “very many words both of greek and latin; as “En Unimia” to express in earnest, or con amore. “Pascopan, Greedy gut” for “pasco signifies to feed, and Pan is all.” “Pasco nantum” “quasi “Pasco nondum,” “half starved, or not eating as yet.” “Equa coge, set it upright” “Mona, an Island,” “quasi monon,” “i.e. alone.” “Cos, a Whetstone.” “Hame, an instrument to take fish.” “Many places retain the name of Ham, as Pantneket, and Matta Pan” “So that it may be thought that these People have, heretofore had the name of Pan, in great reverence, and it may be, have worshipped Pan the great God of the Heathens”: “howsoever they do use no manner of Worship at all now.” “It is most likely, descended from People bred towards the Tropick of Cancer, for they retain the memory of some starrs on that part of the celestial globe; as the North Starr, which they call Maske, which in their language Signifies, a Bear.” “They divide the Winds into Eight parts” “have had some litterature among them, which time hath cancelled” But what traces of it, he perceived, Mr Morton, further saith not. He then reprobates the conjecture, that they came from Tartary over the frozen sea. “But it may be granted that they might come of the Scattered Trojans” “For after that Brutus who was the fourth from Æneas left Latium, upon the conflict had with the Latinas &c this People were dispersed, &c but by reason of their conversation with the Grecians and Latins, had a mixed Language that participated with both.” “When Brutus did depart from Latium” &c “being put to Sea, might encounter a Storm, that would carry them out of Sight of Land and then they might sayle, God knoweth Whither; and so might put upon this coast as well as any other.” “Compass, I believe they had none; Sayles they might have.” For “Dædalus had Sayles, and Icarus his Son had Sayles” & oars, without question” &c “For the Use of Compass there is no mention, at that time, About Sauls time, the first King of Israel.” “Yet the Loadstone and Compasse, were known in Solomons time &c” “for he Sent Ships to fetch the Gold of Ophir.” “It is held by cosmographers to be three years Voyage from Hierusalem to Ophir.” “And it is conceived that such a Voyage could not have been performed, without the Help of the Loadstone and Compass.”—“Therefore, Since I have had the Approbation of Sir Christopher Gardiner Knight, an able Gentlemen, that lived among them (the Indians) and of David Tompson, a Scottish Gentleman, that likewise was conversant with them; both Scollers and Travellers, that were diligent in taking notice of these Things, as men of good Judgment” &c “Now I am bold to conclude that the original of the Natives of New England may be well conjectured to be from the scattered Trojans after such time as Brutus departed from Latium.” Such is the Learning; Such the sagacity; Such the critical discriminating Judgment of Thomas Moreton.
I wonder that the Houra of Zingis, the Bonaparte of Asia, has never been Urged as a Proof that our Indians are descended from some of his soldiers or Subjects, or from Some of the Nations who learned the Art of War from him when he Scattered and drove so many of them, the Lord knows where. The Indian Yell, is said to be the most horrible sound that human Voices can produce, and the most intimidating to an Enemy. The same is said of the Asiatic Houra. Neither Nations, nor wild Beasts could resist it. Indeed when Zingis’s Army of seven hundred thousand men, were drawn up in the Periphery of a circle, of one hundred miles in diameter, and marched from all points to the Centre, driving all the beasts before them with Drums trumpets and all their Instruments of Musick added to their hideous houra, no wonder the brutes were frightened out of all their Strength and ferocity. Nothing can be conceived like it, even in Imagination, unless We Suppose all the Beasts and Birds in Noahs Ark, sett to roaring, howling barking braying, chattering, cackling, and all the Women Shrieking and Screaming at once. Miltons millions of rebellious Angels, when they “clash’d on their Sounding Shields the din of War” could not have produc’d a harsher dissonance or more tremendous Crash. This practise of hunting in Circles is said to be, or to have not long since been in Use in the Highlands of Scotland. Has any Such Usage ever been known among any of our Tribes of Indians?
I will not teaze you, with any more of Morton lore, at present nor of my own. Hereafter I may send a little more from him, with repeated assurances of the regard of your old Friend
John Adams